DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebell (1,548,334).  Sebell shows the use of a passenger seat having a seatback (7), a seatback frame (26) and a seatback cushion (35,37) wherein the seatback is roatatable and slidable relative to the seatback frame in a stowed and deployed configuration in order to allow the seatback cushion to extend through the seatback frame while in the deployed configuration (Figs. 1-2).  Regarding claim 8, Sebell shows the seatback cushion is slidable to abut a seat base (4) of an aft passenger seat (Fig. 2).  
Claim(s) 1, 3-6, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0681822. JPH’822 shows the use of a passenger seat (1,30) having a seatback (11), a seatback frame (11) and a seatback cushion (8) wherein the seatback is roatatable relative to the seatback frame in a stowed and deployed configuration in order to allow the seatback cushion to extend through the seatback frame while in the deployed configuration (Figs. 1,3 and 9).  Regarding claims 4-6, JPH’822 shows the use of a foot cover (24) forward of the seatback frame (Fig. 9) defining a cavity to receive a foot of a passenger.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebell.  Sebell shows all of the teachings of the claimed invention therefore the method steps as recited would have been incorporated within the use of the invention as taught by Sebell.  
Claims 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH’822.  JPH’822 shows all of the teachings of the claimed invention therefore the method steps as recited would have been incorporated within the use of the invention as taught by JPH’822.  
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman (226,729) in view of Sebell.  Eastman teaches the use of a bottom end of a seatback cushion (F) that extends through a seat back frame (E) but fails to show the use of an aft passenger seat.  Sebell shows the use of an aft passenger seat base (4) that abuts a forward seatback cushion (37).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eastman to include an aft passenger seat in order to allow for a larger bedding space to be used by a passenger.  Furthermore the method steps as recited would have been incorporated within the use of the invention as taught by Eastman in view of Sebell.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 27, 2021